Citation Nr: 0836412	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2004, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.   

The veteran presented testimony at a Board hearing in 
September 2008.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the veteran with correspondences in April 2006 and August 
2008 that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in June 2004, obtained a medical opinion 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran testified at his September 2008 Board hearing 
that he was exposed to excessive noise in the form of small 
arms fire and 105 millimeter tank shell fire.  He stated that 
he did not have hearing protection, and that he first noticed 
that he had tinnitus and difficulty hearing while he was in 
service.  

The service medical records do not document any complaints of 
hearing loss or ringing in the ears.  The Board believes this 
to be significant as such records are where one would expect 
documentation of inservice medical problems.  The Board 
believes it even more significant that the veteran did not 
report any problems with hearing or tinnitus at the time of 
his separation examination in October 1964.  At that time, 
the veteran completed a Report of Medical History for the 
express purpose of documenting all medical problems he had 
had.  He specifically checked the appropriate box to deny any 
ear trouble.  He further stated that his health was good.  
The veteran's current assertion that his hearing loss and 
tinnitus began during service is inconsistent with what he 
reported at the time of separation examination.  The Board 
also notes that no hearing loss was noted at the time of 
separation examination.  Right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 10, 5, 5, 10, and 5 decibels, respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 10, 5, 5, 
10, and 5 decibels, respectively.  

The earliest post service medical records of any kind are 
dated July 2002.  In November 2002, the veteran reported that 
he has been told that his hearing is poor.  

The veteran underwent a VA examination in June 2004.  The 
examiner reviewed the claims file prior to the examination.  
The veteran reported difficulty hearing for the past 40 
years.  His greatest difficulty is understanding speech when 
there is background noise present.  He reported exposure to 
excessive noise in service as a turret mechanic on tanks.  He 
cited tank noise, big guns, engines, small arms, and 
helicopters; and he stated that he did not wear hearing 
protection.  He also reported occupational noise exposure 
working as a mechanic since service.  He also reported a 
history of recreational noise exposure in the form of 
gunfire, as he has been hunting for 15-20 years and has done 
target practice at the range.  He does not wear hearing 
protection.  The veteran reported constant, bilateral 
tinnitus that began in service.    

Upon examination, right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 25, 35, 45, 55, and 75 decibels, respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 25, 45, 
50, 55, and 60 decibels, respectively.  Speech recognition 
scores were 72 percent in the right ear and 68 percent in the 
left ear.  Tympanometry indicated normal middle ear function 
bilaterally with a compliant tympanic membrane in the left 
ear.  Puretone audiometry indicated a sensorineural hearing 
loss bilaterally.  Otoscopy revealed clear canals with 
tympanic membranes visualized bilaterally.  Puretone 
audiometry indicated thresholds within normal limits to a 
severe sensorineural hearing loss in the right ear; and 
thresholds within normal limits to a moderately-severe 
sensorineural hearing loss in the left ear.  Acoustic 
stapedial reflexes were consistent with hearing levels in the 
right ear, and could not be tested due to the inability to 
maintain a seal in the left ear.  The examiner noted that the 
veteran had hearing within normal limits when he was 
discharged from service.  She therefore opined that current 
hearing loss and tinnitus are unrelated to service.  

The veteran submitted a January 2006 audiogram from a private 
physician.  The examination revealed that right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 55, 55, 65, 70, and 80 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 55, 65, 70, 70, and 80 decibels, 
respectively.  There was no medical opinion regarding the 
etiology of the hearing loss.  

The veteran also submitted lay statements from his sister and 
his ex-wife.  His sister stated that she observed hearing 
loss difficulty and ringing in the veteran's ears ever since 
he was discharged.  She also stated that his hearing has 
diminished over the years.  His ex-wife stated that she met 
the veteran approximately 15 months after he was discharged 
from service; and that his hearing was never excellent.  

The Board has carefully considered the veteran's statements 
and testimony as well as the statement offered in support of 
his claim.  However, the statements and testimony are offered 
approximately 50 years after the fact and are refuted by the 
service medical records which are contemporaneous evidence of 
the status of the veteran's hearing acuity at that time.  
There is also a lack of any evidence of treatment for many 
years after service, and the United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, there is of record a 
medical opinion which goes against the veteran's claim.  

The veteran and the lay witnesses are certainly competent to 
report factual observations.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, the statements and testimony 
are inconsistent with the medical records and are also at 
odds with the medical opinion of record in this appeal.  The 
Board must conclude that the preponderance of the evidence is 
against these claims.  As such, the benefit-of-the-doubt 
doctrine does not apply, and the claims for service 
connection for hearing loss and tinnitus must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


